 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    LAKEITH LEROY MCCOY,                                 CASE NO. 1:13-cv-1808-DAD-JLT (PC)
12                    Plaintiff,                           ORDER DENYING PLAINTIFF’S MOTION
                                                           FOR COST ON APPEAL
13       v.

      J. RAMIREZ, et al.,                                  (Doc. 122.)
14

15                                                      CASE TO REMAIN CLOSED
                          Defendants.
16

17            Judgment in this case has been entered twice. The first judgment was entered by the

18   previously-assigned magistrate judge, who was conducting all proceedings in the case based on

19   the consent of the appearing parties. In that role, the judge had screened and dismissed certain

20   claims and defendants (Doc. 33) and later granted the sole defendant’s motion for summary

21   judgment (Doc. 112.) Judgment was entered accordingly.

22            Plaintiff filed a notice of appeal contesting the grant of defendant’s motion for summary

23   judgment. (Doc. 114.) On appeal, the Ninth Circuit Court of Appeals vacated the judgment and

24   remanded pursuant to Williams v. King, 875 F.3d 500, 503-04 (9th Cir. 2017). (Doc. 117.) On

25   remand, the magistrate judge converted his screening order and his ruling on defendant’s motion

26   for summary judgment into findings and recommendations. (Doc. 120.) These findings and

27   recommendations were adopted in full by the newly-assigned district judge, and judgment was

28


                                                       1
1    entered a second time for defendant.1 (Doc. 126.)

2               Plaintiff now moves for a motion for cost on appeal on the ground that his appeal against

3    defendant was successful. (Doc. 122.) The appellate court’s order does not support this position.

4    The first judgment in this case was vacated by the Ninth Circuit not because plaintiff’s claims on

5    the merits were meritorious, but because the appellate court determined that the magistrate judge

6    did not have jurisdiction to dismiss claims or enter judgment. Because plaintiff was not in fact

7    successful against defendant, the Court DENIES his motion for cost on appeal.

8
     IT IS SO ORDERED.
9

10          Dated:      February 26, 2019                                   /s/ Jennifer L. Thurston
                                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     1
28       Plaintiff has since filed another appeal, which remains pending before the Ninth Circuit. (Doc. 129.)
                                                                   2
